Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.

Claim Objections
Claim 29 is objected to because it recites: ”said coupling surface” in line 8 which lacks proper antecedent basis.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 33, 34, 36, 37, 39, 44, 45  are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US 2014/0340877. 
In regard to claim 29, Nelson teaches a fabric comprising a main layer  18 and a supporting element 12 or 16, at least one LED 22, a control unit 24 and a plurality of electrical connections  (trace 26) to electrically connect said at least one LED to said logic control unit, wherein - said main layer is provided with at least one opening 20, a coupling surface coupled to an inner surface of said main layer [0029], said at least one LED protrudes from a coupling surface  of the supporting element  and passes at least partially through said at least one opening (see fig. 2).
Nelson lacks the control unit being configured to control said at least one LED based on a sensing signal coming from a sensing device wherein said sensing signal is indicative of a touch event on a layer of the fabric  or of a particular event measured by the sensing device.
 Beers teaches a control unit being configured to control at least one LED based on a sensing signal coming from a sensing device wherein said sensing signal is indicative of a touch event on a layer of the fabric or of a particular event measured by the sensing device [0056,0098,0099].
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a sensing device for controlling Nelson’s LEDs such as taught by Beers. One of ordinary skill in the art would have been motivated to incorporate a sensing device for controlling Nelson’s LEDs in order to easily and selectively control the LEDs for added convenience and increased marketability.
In regard to claim 31, Nelson teaches at least one LED  is arranged on a coupling surface (top) of said supporting element 12, said supporting element (3) 
In regard to claim 33,  Nelson teaches said supporting element being coupled to said main layer by lamination [0039] (note: to unite layers of material by an adhesive or other means; https://www.merriam-webster.com/dictionary/laminate).
 In regard to claim 34, Nelson teaches  the size of said at least one opening is substantially the same of the size of said at least one LED (as shown in fig. 2).
In regard to claim 36, Nelson teaches said fabric comprises a plurality of said LEDs and a plurality of said openings for each LED  an opening  being arranged in correspondence therewith (see openings 22 in fig. 2).  
In regard to claim 37, Beers teaches said sensing device comprises a touch sensor [0056].
In regard to claim 39, Nelson and Beers teach a sensing device  coupled to a sensing portion  of said main layer (see Beers fig. 14) [0056,0098].
In regard to claim 40, Nelson and Beers as described above provide for said sensing signal being indicative of a touch event on said sensing portion of said main layer  and wherein said logical control unit capable of  controlling said at least one LED  in function of the position of a touch event detected on said sensing portion of the fabric  (see Beers fig. 14) [0056,0098].
In regard to claim 41, Nelson teaches said supporting element is shaped as a ribbon (fig. 2).  
In regard to claim 42, Nelson teaches said supporting element is made of plastic and/or textile [0039]. 

In regard to claim 46, Nelson and Beers teach said article  includes a pocket (Beers 1450, [0098,0099]) comprising said fabric  said sensing unit being arranged within said pocket (see fig. 14,15).  



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Weedlun US 2009/0286039. 
In regard to claim 35, Nelson and Beers lack  providing said at least on opening  to said main layer carried out by laser cutting.  
Weedlun teaches cutting fabric via laser cutting [0062]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use laser cutting for forming openings in Nelson in order to easily and precisely form the openings to match the size of the LEDs. One of ordinary skill in the art would have been motivated to use laser cutting in order to reduce the amount of time to produce to make the openings and/or to provide more precise cuts for the openings. 
The applicant is also advised that  it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
38 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers and alternatively in view of  Olivero 10,132,490.
Beers lacks the specific teaching of the touch sensor being a capacitive touch sensor.  
The examiner takes official notice that capacitive touch sensors are a well known and common type of touch sensor. It would have been obvious to one of ordinary skill in the art to use a capacitive touch sensor, because a person of ordinary skill would have had good reason to pursue the known option(s) of using a capacitive touch sensing device for a touch sensor which is considered to be within his or her technical grasp.  This leads to the anticipated success of using touch to control a device and it is determined that the use of capacitance for touch sensors is not of innovation, but rather that of ordinary skill.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Alternatively, Oliver teaches a capacitive touch sensor 67 (col. 8 lines 9-19).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a known capacitive type touch sensor in Nelson/Beers such as taught by Olivero. One of ordinary skill in the art would have been motivated to use a capacitive touch sensor in order to reliably control the lighting device via ones’ body capacitance as known in the art.



43 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Station US 2018/0373293.
In regard to claim 43, Nelson and Beers  lack the supporting element being made of plastic and wherein said supporting element is elastically stretchable by at least 10% and a step therefor as recited in claim 24.
Station teaches supporting element being made of plastic and wherein said supporting element is elastically stretchable and a step including stretching said supporting element [0030]
 It would have been obvious to one of ordinary skill in the art at the time of filing to make Nelson’s support stretchable such as taught by Station in order to make the lighting devices conform to a wider variety of textile materials as desired. One of ordinary skill in the art would have been motivated to make Fonte’s support stretchable in order to incorporate the lighting device into a variety of fabrics including those that are more elastic/stretchable.
With regard to the supporting element being elastically stretchable by at least 10%, one of ordinary skill in the art would recognize providing stretchable material that stretches at least 10% in order to provide enough elastic property to conform to a variety of textile fabrics. The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.



46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Ekambaram US 2017/0098353.
In regard to claims 46 and 47, Nelson and Beers teach illuminated textiles/garments, but lack the teaching of an article  including a sensing unit being arranged within a pocket and a logic control unit configured to control at least one LED  in function of a sensing signal coming from said sensing device indicative of the presence and/or absence of an object within the pocket.
 Ekambaram teaches a sensing unit (NFC) being arranged within a pocket and a logic control unit (processor) configured to control at least one LED  in function of a sensing signal coming from said sensing device indicative of the presence and/or absence of an object within the pocket [0021,0057].  
It would have been obvious to one of ordinary skill in the art at the time of filing to add/include a smart pocket in Nelson/Beers garment such as taught by Ekambaram in order to alert users of theft of an object within a pocket. One of ordinary skill in the art would have been motivated to include a sensing unit in a pocket of Fonte’s garment in order to increase marketability of the garment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875